Broyles, C. J.
1. Newly discovered evidence that is merely cumulative or impeaching in its character is no cause for ai new trial. Goodson v. State, 50 Ga. App. 91 (3) (176 S. E. 916); Henry v. State, 50 Ga. App. 156 (3) (177 S. E. 256).
2. “An affidavit in support of the witness upon whose newly discovered evidence a new trial is sought must give the names of his associates, a statement that he keeps good company not being sufficient to meet this requirement, which is necessary to enable the prosecution to make a eounter-showing; and where such affidavit does not comply with this requirement, the trial judge does not abuse his discretion by refusing to grant a new trial on this ground.” Ivey v. State, 154 Ga. 63 (6) (113 S. E. 175).
3. Under the foregoing rulings and the facts of the instant case, the court did not err in overruling the grounds of the motion for new trial based on alleged newly discovered evidence.
4. The evidence, while conflicting, authorized the verdict.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.